1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, Nevada Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Boulevard, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17

18
        WELLS FARGO BANK, NATIONAL                 Case No.: 2:21-cv-00383-KJD-EJY
19
        ASSOCIATION, AS TRUSTEE FOR THE
        STRUCTURED ADJUSTABLE RATE                  ORDER EXTENDING DEFENDANT
20
        MORTGAGE LOAN TRUST, MORTGAGE               CHICAGO TITLE INSURANCE
        PASS-THROUGH CERTIFICATES                   COMPANY’S TIME TO RESPOND
21
        SERIES 2005-11,                             TO MOTION FOR REMAND [ECF
                                                    No. 6] AND MOTION FOR FEES
22
                            Plaintiff,              AND COSTS [ECF No. 7]
23
                     vs.                            (Second Request)
24
        FIDELITY NATIONAL TITLE GROUP,
        INC., et al.,
25
                            Defendants.
26

27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     616048.1
1               Defendant Chicago Title Insurance Company (“Chicago Title”) and Plaintiff Wells Fargo
2    Bank, National Association (“Wells Fargo”) (collectively, the “Parties”), by and through their
3    counsel of record, hereby stipulate and agree as follows:
4               1. On March 5, 2021, Wells Fargo filed its Complaint in the Eighth Judicial District
5                  Court, Case No. A-21-830602-C [ECF No. 1-1];
6               2. On March 7, 2021, Chicago Title filed a Petition for Removal to this Court [ECF No.
7                  1];
8               3. On April. 6, 2021, Wells Fargo filed a Motion for Remand [ECF No. 6] and Motion
9                  for Costs and Fees [ECF No. 7];
10              4. Chicago Title’s deadline to respond to Wells Fargo’s Motion for Remand and Motion
11                 for Costs and Fees was initially April 20, 2021;
12              5. On April 21, 2021, the Court granted the Parties’ stipulation extending Chicago Title’s
13                 deadline to respond to the Motion for Remand and Motion for Fees and Costs to May
14                 20, 2021;
15              6. Chicago Title’s counsel is requesting an extension until June 18, 2021, to file its
16                 response to the pending Motion for Remand and Motion for Costs and Fees;
17              7. Chicago Title requests a brief extension of time to respond to the Motion for Remand
18                 and Motion for Costs and Fees to afford Chicago Title additional time to respond to
19                 the legal arguments set forth in Wells Fargo’s motions;
20              8. Wells Fargo does not oppose the requested extension;
21              9. This is the second request for an extension which is made in good faith and not for
22                 purposes of delay;
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     616048.1
1               IT IS SO STIPULATED that Chicago Title’s deadline to respond to Wells Fargo’s
2    Motion for Remand [ECF No. 6] and Motion for Costs and Fees [ECF No. 7] is hereby extended
3    through and including June 18, 2021.
4

5    Dated: May 14, 2021                           EARLY SULLIVAN WRIGHT
                                                    GIZER & McRAE LLP
6
                                                   By:      /s/-- Sophia S. Lau
7                                                         SCOTT E. GIZER
                                                          SOPHIA S. LAU
8                                                         Attorneys for Defendant CHICAGO TITLE
                                                          INSURANCE COMPANY
9

10   Dated: May 14, 2021                           SINCLAIR BRAUN LLP
11                                                 By:      /s/-Kevin S. Sinclair
                                                          KEVIN S. SINCLAIR
12
                                                          Attorneys for Defendant CHICAGO TITLE
                                                          INSURANCE COMPANY
13

14
     Dated: May 14, 2021                           WRIGHT FINLAY & ZAK, LLP
15
                                                   By:     /s/-Lindsay D. Robbins
16                                                        LINDSAY D. ROBBINS
                                                          Attorneys for Plaintiff WELLS FARGO
17                                                        BANK, NATIONAL ASSOCIATION

18
     IT IS SO ORDERED:
19

20
     Dated: 5/17/2021                                By:
21
                                                     UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28
                                                      2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     616048.1
